(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 CHIAFALO ET AL. v. WASHINGTON

    CERTIORARI TO THE SUPREME COURT OF WASHINGTON

        No. 19–465.      Argued May 13, 2020—Decided July 6, 2020
When Americans cast ballots for presidential candidates, their votes ac-
 tually go toward selecting members of the Electoral College, whom
 each State appoints based on the popular returns. The States have
 devised mechanisms to ensure that the electors they appoint vote for
 the presidential candidate their citizens have preferred. With two par-
 tial exceptions, every State appoints a slate of electors selected by the
 political party whose candidate has won the State’s popular vote. Most
 States also compel electors to pledge to support the nominee of that
 party. Relevant here, 15 States back up their pledge laws with some
 kind of sanction. Almost all of these States immediately remove a so-
 called “faithless elector” from his position, substituting an alternate
 whose vote the State reports instead. A few States impose a monetary
 fine on any elector who flouts his pledge.
    Three Washington electors, Peter Chiafalo, Levi Guerra, and Esther
 John (the Electors), violated their pledges to support Hillary Clinton
 in the 2016 presidential election. In response, the State fined the Elec-
 tors $1,000 apiece for breaking their pledges to support the same can-
 didate its voters had. The Electors challenged their fines in state
 court, arguing that the Constitution gives members of the Electoral
 College the right to vote however they please. The Washington Supe-
 rior Court rejected that claim, and the State Supreme Court affirmed,
 relying on Ray v. Blair, 343 U. S. 214. In Ray, this Court upheld a
 pledge requirement—though one without a penalty to back it up. Ray
 held that pledges were consistent with the Constitution’s text and our
 Nation’s history, id., at 225–230; but it reserved the question whether
 a State can enforce that requirement through legal sanctions.
Held: A State may enforce an elector’s pledge to support his party’s nom-
 inee—and the state voters’ choice—for President. Pp. 8–18.
    (a) Article II, §1 gives the States the authority to appoint electors “in
2                      CHIAFALO v. WASHINGTON

                                   Syllabus

    such Manner as the Legislature thereof may direct.” This Court has
    described that clause as “conveying the broadest power of determina-
    tion” over who becomes an elector. McPherson v. Blacker, 146 U. S. 1,
    27. And the power to appoint an elector (in any manner) includes
    power to condition his appointment, absent some other constitutional
    constraint. A State can require, for example, that an elector live in the
    State or qualify as a regular voter during the relevant time period. Or
    more substantively, a State can insist (as Ray allowed) that the elector
    pledge to cast his Electoral College ballot for his party’s presidential
    nominee, thus tracking the State’s popular vote. Or—so long as noth-
    ing else in the Constitution poses an obstacle—a State can add an as-
    sociated condition of appointment: It can demand that the elector ac-
    tually live up to his pledge, on pain of penalty. Which is to say that
    the State’s appointment power, barring some outside constraint, ena-
    bles the enforcement of a pledge like Washington’s.
       Nothing in the Constitution expressly prohibits States from taking
    away presidential electors’ voting discretion as Washington does. Ar-
    ticle II includes only the instruction to each State to appoint electors,
    and the Twelfth Amendment only sets out the electors’ voting proce-
    dures. And while two contemporaneous State Constitutions incorpo-
    rated language calling for the exercise of elector discretion, no lan-
    guage of that kind made it into the Federal Constitution. Contrary to
    the Electors’ argument, Article II’s use of the term “electors” and the
    Twelfth Amendment’s requirement that the electors “vote,” and that
    they do so “by ballot,” do not establish that electors must have discre-
    tion. The Electors and their amici object that the Framers using those
    words expected the Electors’ votes to reflect their own judgments. But
    even assuming that outlook was widely shared, it would not be enough.
    Whether by choice or accident, the Framers did not reduce their
    thoughts about electors’ discretion to the printed page. Pp. 8–13.
       (b) “Long settled and established practice” may have “great weight
    in a proper interpretation of constitutional provisions.” The Pocket
    Veto Case, 279 U. S. 655, 689. The Electors make an appeal to that
    kind of practice in asserting their right to independence, but “our
    whole experience as a Nation” points in the opposite direction. NLRB
    v. Noel Canning, 573 U. S. 513, 557. From the first elections under the
    Constitution, States sent electors to the College to vote for pre-selected
    candidates, rather than to use their own judgment. The electors rap-
    idly settled into that non-discretionary role. See Ray, 343 U. S., at
    228–229. Ratified at the start of the 19th century, the Twelfth Amend-
    ment both acknowledged and facilitated the Electoral College’s emer-
    gence as a mechanism not for deliberation but for party-line voting.
    Courts and commentators throughout that century recognized the
    presidential electors as merely acting on other people’s preferences.
                     Cite as: 591 U. S. ____ (2020)                    3

                                Syllabus

  And state election laws evolved to reinforce that development, ensur-
  ing that a State’s electors would vote the same way as its citizens.
  Washington’s law is only another in the same vein. It reflects a
  longstanding tradition in which electors are not free agents; they are
  to vote for the candidate whom the State’s voters have chosen. Pp. 13–
  17.
193 Wash. 2d 380, 441 P. 3d 807, affirmed.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and GINSBURG, BREYER, ALITO, SOTOMAYOR, GORSUCH, and KAVANAUGH,
JJ., joined. THOMAS, J., filed an opinion concurring in the judgment, in
which GORSUCH, J., joined as to Part II.
                        Cite as: 591 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–465
                                    _________________


   PETER B. CHIAFALO, LEVI JENNET GUERRA,
    AND ESTHER VIRGINIA JOHN, PETITIONERS
                v. WASHINGTON
      ON WRIT OF CERTIORARI TO THE SUPREME COURT
                    OF WASHINGTON
                                   [July 6, 2020]

   JUSTICE KAGAN delivered the opinion of the Court.
   Every four years, millions of Americans cast a ballot for
a presidential candidate. Their votes, though, actually go
toward selecting members of the Electoral College, whom
each State appoints based on the popular returns. Those
few “electors” then choose the President.
   The States have devised mechanisms to ensure that the
electors they appoint vote for the presidential candidate
their citizens have preferred. With two partial exceptions,
every State appoints a slate of electors selected by the po-
litical party whose candidate has won the State’s popular
vote. Most States also compel electors to pledge in advance
to support the nominee of that party. This Court upheld
such a pledge requirement decades ago, rejecting the argu-
ment that the Constitution “demands absolute freedom for
the elector to vote his own choice.” Ray v. Blair, 343 U. S.
214, 228 (1952).
   Today, we consider whether a State may also penalize an
elector for breaking his pledge and voting for someone other
2                CHIAFALO v. WASHINGTON

                      Opinion of the Court

than the presidential candidate who won his State’s popu-
lar vote. We hold that a State may do so.
                                 I
   Our Constitution’s method of picking Presidents emerged
from an eleventh-hour compromise. The issue, one delegate
to the Convention remarked, was “the most difficult of all
[that] we have had to decide.” 2 Records of the Federal Con-
vention of 1787, p. 501 (M. Farrand rev. 1966) (Farrand).
Despite long debate and many votes, the delegates could not
reach an agreement. See generally N. Peirce & L. Longley,
The People’s President 19–22 (rev. 1981). In the dying days
of summer, they referred the matter to the so-called Com-
mittee of Eleven to devise a solution. The Committee re-
turned with a proposal for the Electoral College. Just two
days later, the delegates accepted the recommendation with
but a few tweaks. James Madison later wrote to a friend
that the “difficulty of finding an unexceptionable [selection]
process” was “deeply felt by the Convention.” Letter to G.
Hay (Aug. 23, 1823), in 3 Farrand 458. Because “the final
arrangement of it took place in the latter stage of the Ses-
sion,” Madison continued, “it was not exempt from a degree
of the hurrying influence produced by fatigue and impa-
tience in all such Bodies: tho’ the degree was much less than
usually prevails in them.” Ibid. Whether less or not, the
delegates soon finished their work and departed for home.
   The provision they approved about presidential electors
is fairly slim. Article II, §1, cl. 2 says:
    “Each State shall appoint, in such Manner as the Leg-
    islature thereof may direct, a Number of Electors,
    equal to the whole Number of Senators and Represent-
    atives to which the State may be entitled in the Con-
    gress: but no Senator or Representative, or Person
    holding an Office of Trust or Profit under the United
    States, shall be appointed an Elector.”
                  Cite as: 591 U. S. ____ (2020)              3

                      Opinion of the Court

The next clause (but don’t get attached: it will soon be su-
perseded) set out the procedures the electors were to follow
in casting their votes. In brief, each member of the College
would cast votes for two candidates in the presidential field.
The candidate with the greatest number of votes, assuming
he had a majority, would become President. The runner-up
would become Vice President. If no one had a majority, the
House of Representatives would take over and decide the
winner.
   That plan failed to anticipate the rise of political parties,
and soon proved unworkable. The Nation’s first contested
presidential election occurred in 1796, after George Wash-
ington’s retirement. John Adams came in first among the
candidates, and Thomas Jefferson second. That meant the
leaders of the era’s two warring political parties—the Fed-
eralists and the Republicans—became President and Vice
President respectively. (One might think of this as fodder
for a new season of Veep.) Four years later, a different prob-
lem arose. Jefferson and Aaron Burr ran that year as a Re-
publican Party ticket, with the former meant to be Presi-
dent and the latter meant to be Vice. For that plan to
succeed, Jefferson had to come in first and Burr just behind
him. Instead, Jefferson came in first and Burr . . . did too.
Every elector who voted for Jefferson also voted for Burr,
producing a tie. That threw the election into the House of
Representatives, which took no fewer than 36 ballots to
elect Jefferson. (Alexander Hamilton secured his place on
the Broadway stage—but possibly in the cemetery too—by
lobbying Federalists in the House to tip the election to Jef-
ferson, whom he loathed but viewed as less of an existential
threat to the Republic.) By then, everyone had had enough
of the Electoral College’s original voting rules.
   The result was the Twelfth Amendment, whose main part
provided that electors would vote separately for President
and Vice President. The Amendment, ratified in 1804,
says:
4                    CHIAFALO v. WASHINGTON

                          Opinion of the Court

     “The Electors shall meet in their respective states and
     vote by ballot for President and Vice-President . . .;
     they shall name in their ballots the person voted for as
     President, and in distinct ballots the person voted for
     as Vice-President, and they shall make distinct lists of
     all persons voted for as President, and of all persons
     voted for as Vice-President, and of the number of votes
     for each, which lists they shall sign and certify, and
     transmit sealed to [Congress, where] the votes shall
     then be counted.”
The Amendment thus brought the Electoral College’s vot-
ing procedures into line with the Nation’s new party sys-
tem.
   Within a few decades, the party system also became the
means of translating popular preferences within each State
into Electoral College ballots. In the Nation’s earliest elec-
tions, state legislatures mostly picked the electors, with the
majority party sending a delegation of its choice to the Elec-
toral College. By 1832, though, all States but one had in-
troduced popular presidential elections. See Peirce &
Longley, The People’s President, at 45. At first, citizens
voted for a slate of electors put forward by a political party,
expecting that the winning slate would vote for its party’s
presidential (and vice presidential) nominee in the Elec-
toral College. By the early 20th century, citizens in most
States voted for the presidential candidate himself; ballots
increasingly did not even list the electors. See Albright,
The Presidential Short Ballot, 34 Am. Pol. Sci. Rev. 955,
955–957 (1940). After the popular vote was counted, States
appointed the electors chosen by the party whose presiden-
tial nominee had won statewide, again expecting that they
would vote for that candidate in the Electoral College.1
——————
  1 Maine and Nebraska (which, for simplicity’s sake, we will ignore after

this footnote) developed a more complicated system in which two electors
go to the winner of the statewide vote and one goes to the winner of each
                     Cite as: 591 U. S. ____ (2020)                     5

                          Opinion of the Court

   In the 20th century, many States enacted statutes meant
to guarantee that outcome—that is, to prohibit so-called
faithless voting. Rather than just assume that party-picked
electors would vote for their party’s winning nominee, those
States insist that they do so. As of now, 32 States and the
District of Columbia have such statutes on their books.
They are typically called pledge laws because most demand
that electors take a formal oath or pledge to cast their ballot
for their party’s presidential (and vice presidential) candi-
date. Others merely impose that duty by law. Either way,
the statutes work to ensure that the electors vote for the
candidate who got the most statewide votes in the presiden-
tial election.
   Most relevant here, States began about 60 years ago to
back up their pledge laws with some kind of sanction. By
now, 15 States have such a system.2 Almost all of them im-
mediately remove a faithless elector from his position, sub-
stituting an alternate whose vote the State reports instead.
A few States impose a monetary fine on any elector who
flouts his pledge.
   Washington is one of the 15 States with a sanctions-
——————
congressional district. See Me. Rev. Stat. Ann., Tit. 21–A, §802 (2006);
Neb. Rev. Stat. §32–710 (2016). So, for example, if the Republican can-
didate wins the popular vote in Nebraska as a whole but loses to the
Democratic candidate in one of the State’s three congressional districts,
the Republican will get four electors and the Democrat will get one. Here
too, though, the States use party slates to pick the electors, in order to
reflect the relevant popular preferences (whether in the State or in an
individual district).
  2 Ariz. Rev. Stat. Ann. §16–212 (2019 Cum. Supp.); Cal. Elec. Code

Ann. §§6906, 18002 (West 2019); Colo. Rev. Stat. §1–4–304 (2019); Ind.
Code §3–10–4–9 (2019); Mich. Comp. Laws §168.47 (2008); Minn. Stat.
§§208.43, 208.46 (2020 Cum. Supp.); Mont. Code Ann. §§13–25–304, 13–
25–307 (2019); Neb. Rev. Stat. §§32–713, 32–714; Nev. Rev. Stat.
§§298.045, 298.075 (2017); N. M. Stat. Ann. §1–15–9 (Supp. 2011); N. C.
Gen. Stat. Ann. §163–212 (2019); Okla. Stat., Tit. 26, §§10–102, 10–109
(2019); S. C. Code Ann. §7–19–80 (2018); Utah Code §20A–13–304
(2020); Wash. Rev. Code §§29A.56.084, 29A.56.090 (2019).
6                   CHIAFALO v. WASHINGTON

                         Opinion of the Court

backed pledge law designed to keep the State’s electors in
line with its voting citizens. As all States now do, Washing-
ton requires political parties fielding presidential candi-
dates to nominate a slate of electors. See Wash. Rev. Code
§29A.56.320(1). On Election Day, the State gives voters a
ballot listing only the candidates themselves.            See
§29A.56.320(2). When the vote comes in, Washington
moves toward appointing the electors chosen by the party
whose candidate won the statewide count. See ibid. But
before the appointment can go into effect, each elector must
“execute [a] pledge” agreeing to “mark [her] ballots” for the
presidential (and vice presidential) candidate of the party
nominating her. §29A.56.084. And the elector must comply
with that pledge, or else face a sanction. At the time rele-
vant here, the punishment was a civil fine of up to $1,000.
See §29A.56.340 (2016).3
   This case involves three Washington electors who vio-
lated their pledges in the 2016 presidential election. That
year, Washington’s voters chose Hillary Clinton over Don-
ald Trump for President. The State thus appointed as its
electors the nominees of the Washington State Democratic
Party. Among those Democratic electors were petitioners
Peter Chiafalo, Levi Guerra, and Esther John (the Elec-
tors). All three pledged to support Hillary Clinton in the
Electoral College. But as that vote approached, they de-
cided to cast their ballots for someone else. The three hoped
they could encourage other electors—particularly those
from States Donald Trump had carried—to follow their ex-
ample. The idea was to deprive him of a majority of elec-
toral votes and throw the election into the House of Repre-
sentatives. So the three Electors voted for Colin Powell for
President. But their effort failed. Only seven electors

——————
  3 Since the events in this case, Washington has repealed the fine. It

now enforces pledges only by removing and replacing faithless electors.
See Wash. Rev. Code §29A.56.090(3) (2019).
                  Cite as: 591 U. S. ____ (2020)             7

                      Opinion of the Court

across the Nation cast faithless votes—the most in a cen-
tury, but well short of the goal. Candidate Trump became
President Trump. And, more to the point here, the State
fined the Electors $1,000 apiece for breaking their pledges
to support the same candidate its voters had.
   The Electors challenged their fines in state court, arguing
that the Constitution gives members of the Electoral Col-
lege the right to vote however they please. The Washington
Superior Court rejected the Electors’ claim in an oral deci-
sion, and the State’s Supreme Court affirmed that judg-
ment. See In re Guerra, 193 Wash. 2d 380, 441 P. 3d 807
(2019). The court relied heavily on our decision in Ray v.
Blair upholding a pledge requirement—though one without
a penalty to back it up. See 193 Wash. 2d, at 393–399, 441
P. 3d, at 813–816. In the state court’s view, Washington’s
penalty provision made no difference. Article II of the Con-
stitution, the court noted, grants broad authority to the
States to appoint electors, and so to impose conditions on
their appointments. See id., at 393, 395, 441 P. 3d, at 813,
814. And nothing in the document “suggests that electors
have discretion to cast their votes without limitation or re-
striction by the state legislature.” Id., at 396, 441 P. 3d, at
814.
   A few months later, the United States Court of Appeals
for the Tenth Circuit reached the opposite conclusion in a
case involving another faithless elector. See Baca v. Colo-
rado Dept. of State, 935 F. 3d 887 (2019). The Circuit Court
held that Colorado could not remove the elector, as its
pledge law directs, because the Constitution “provide[s]
presidential electors the right to cast a vote” for President
“with discretion.” Id., at 955.
   We granted certiorari to resolve the split. 589 U. S. ___
(2020). We now affirm the Washington Supreme Court’s
judgment that a State may enforce its pledge law against
an elector.
8                CHIAFALO v. WASHINGTON

                      Opinion of the Court

                              II
   As the state court recognized, this Court has considered
elector pledge requirements before. Some seventy years
ago Edmund Blair tried to become a presidential elector in
Alabama. Like all States, Alabama lodged the authority to
pick electors in the political parties fielding presidential
candidates. And the Alabama Democratic Party required a
pledge phrased much like Washington’s today. No one
could get on the party’s slate of electors without agreeing to
vote in the Electoral College for the Democratic presidential
candidate. Blair challenged the pledge mandate. He ar-
gued that the “intention of the Founders was that [presi-
dential] electors should exercise their judgment in voting.”
Ray, 343 U. S., at 225. The pledge requirement, he claimed,
“interfere[d] with the performance of this constitutional
duty to select [a president] according to the best judgment
of the elector.” Ibid.
   Our decision in Ray rejected that challenge. “Neither the
language of Art. II, §1, nor that of the Twelfth Amend-
ment,” we explained, prohibits a State from appointing only
electors committed to vote for a party’s presidential candi-
date. Ibid. Nor did the Nation’s history suggest such a bar.
To the contrary, “[h]istory teaches that the electors were
expected to support the party nominees” as far back as the
earliest contested presidential elections. Id., at 228.
“[L]ongstanding practice” thus “weigh[ed] heavily” against
Blair’s claim. Id., at 228–230. And current voting proce-
dures did too. The Court noted that by then many States
did not even put electors’ names on a presidential ballot.
See id., at 229. The whole system presupposed that the
electors, because of either an “implied” or an “oral pledge,”
would vote for the candidate who had won the State’s pop-
ular election. Ibid.
   Ray, however, reserved a question not implicated in the
case: Could a State enforce those pledges through legal
                      Cite as: 591 U. S. ____ (2020)                      9

                           Opinion of the Court

sanctions? See id., at 230. Or would doing so violate an
elector’s “constitutional freedom” to “vote as he may choose”
in the Electoral College? Ibid. Today, we take up that ques-
tion. We uphold Washington’s penalty-backed pledge law
for reasons much like those given in Ray. The Constitu-
tion’s text and the Nation’s history both support allowing a
State to enforce an elector’s pledge to support his party’s
nominee—and the state voters’ choice—for President.
                              A
  Article II, §1’s appointments power gives the States far-
reaching authority over presidential electors, absent some
other constitutional constraint.4 As noted earlier, each
State may appoint electors “in such Manner as the Legisla-
ture thereof may direct.” Art. II, §1, cl. 2; see supra, at 2.
This Court has described that clause as “conveying the
broadest power of determination” over who becomes an
elector. McPherson v. Blacker, 146 U. S. 1, 27 (1892).5 And
the power to appoint an elector (in any manner) includes
power to condition his appointment—that is, to say what
the elector must do for the appointment to take effect. A
State can require, for example, that an elector live in the
State or qualify as a regular voter during the relevant time
period. Or more substantively, a State can insist (as Ray
allowed) that the elector pledge to cast his Electoral College

——————
   4 Checks on a State’s power to appoint electors, or to impose conditions

on an appointment, can theoretically come from anywhere in the Consti-
tution. A State, for example, cannot select its electors in a way that vio-
lates the Equal Protection Clause. And if a State adopts a condition on
its appointments that effectively imposes new requirements on presiden-
tial candidates, the condition may conflict with the Presidential Qualifi-
cations Clause, see Art. II, §1, cl. 5.
   5 See also U. S. Term Limits, Inc. v. Thornton, 514 U. S. 779, 805 (1995)

(describing Article II, §1 as an “express delegation[ ] of power to the
States”); but see post, at 2 (THOMAS, J., concurring in judgment) (contin-
uing to press the view, taken in the Thornton dissent, that Article II, §1
grants the States no power at all).
10                   CHIAFALO v. WASHINGTON

                          Opinion of the Court

ballot for his party’s presidential nominee, thus tracking
the State’s popular vote. See Ray, 343 U. S., at 227 (A
pledge requirement “is an exercise of the state’s right to ap-
point electors in such manner” as it chooses). Or—so long
as nothing else in the Constitution poses an obstacle—a
State can add, as Washington did, an associated condition
of appointment: It can demand that the elector actually live
up to his pledge, on pain of penalty. Which is to say that
the State’s appointment power, barring some outside con-
straint, enables the enforcement of a pledge like Washing-
ton’s.6
   And nothing in the Constitution expressly prohibits
States from taking away presidential electors’ voting dis-
cretion as Washington does. The Constitution is barebones
about electors. Article II includes only the instruction to
each State to appoint, in whatever way it likes, as many
electors as it has Senators and Representatives (except that
the State may not appoint members of the Federal Govern-
ment). The Twelfth Amendment then tells electors to meet
in their States, to vote for President and Vice President sep-
arately, and to transmit lists of all their votes to the Presi-
dent of the United States Senate for counting. Appoint-
ments and procedures and . . . that is all. See id., at 225.
   The Framers could have done it differently; other consti-
tutional drafters of their time did. In the founding era, two

——————
  6 The concurring opinion would have us make fine distinctions among

state laws punishing faithless voting—treating some as conditions of ap-
pointment and others not, depending on small semantic differences. See
post, at 6–9 (distinguishing, for example, between Oklahoma’s law fining
an elector for violating his oath (to vote for his party’s candidate) and
Washington’s law fining an elector for not voting for his party’s candidate
(whom he took an oath to support)). The Electors themselves raised no
such argument, and they were right not to do so. No matter the precise
phrasing, a law penalizing faithless voting (like a law merely barring
that practice) is an exercise of the State’s power to impose conditions on
the appointment of electors. See Ray v. Blair, 343 U. S. 154, 227 (1952).
                  Cite as: 591 U. S. ____ (2020)             11

                      Opinion of the Court

States—Maryland and Kentucky—used electoral bodies se-
lected by voters to choose state senators (and in Kentucky’s
case, the Governor too). The Constitutions of both States,
Maryland’s drafted just before and Kentucky’s just after the
U. S. Constitution, incorporated language that would have
made this case look quite different. Both state Constitu-
tions required all electors to take an oath “to elect without
favour, affection, partiality, or prejudice, such persons for
Senators, as they, in their judgment and conscience, believe
best qualified for the office.” Md. Declaration of Rights,
Art. XVIII (1776); see Ky. Const., Art. I, §14 (1792) (using
identical language except adding “[and] for Governor”). The
emphasis on independent “judgment and conscience” called
for the exercise of elector discretion. But although the
Framers knew of Maryland’s Constitution, no language of
that kind made it into the document they drafted. See 1
Farrand 218, 289 (showing that Madison and Hamilton re-
ferred to the Maryland system at the Convention).
   The Electors argue that three simple words stand in for
more explicit language about discretion. Article II, §1 first
names the members of the Electoral College: “electors.” The
Twelfth Amendment then says that electors shall “vote”
and that they shall do so by “ballot.” The “plain meaning”
of those terms, the Electors say, requires electors to have
“freedom of choice.” Brief for Petitioners 29, 31. If the
States could control their votes, “the electors would not be
‘Electors,’ and their ‘vote by Ballot’ would not be a ‘vote.’ ”
Id., at 31.
   But those words need not always connote independent
choice. Suppose a person always votes in the way his
spouse, or pastor, or union tells him to. We might question
his judgment, but we would have no problem saying that he
“votes” or fills in a “ballot.” In those cases, the choice is in
someone else’s hands, but the words still apply because they
can signify a mechanical act. Or similarly, suppose in a sys-
12               CHIAFALO v. WASHINGTON

                      Opinion of the Court

tem allowing proxy voting (a common practice in the found-
ing era), the proxy acts on clear instructions from the prin-
cipal, with no freedom of choice. Still, we might well say
that he cast a “ballot” or “voted,” though the preference reg-
istered was not his own. For that matter, some elections
give the voter no real choice because there is only one name
on a ballot (consider an old Soviet election, or even a down-
ballot race in this country). Yet if the person in the voting
booth goes through the motions, we consider him to have
voted. The point of all these examples is to show that alt-
hough voting and discretion are usually combined, voting is
still voting when discretion departs. Maybe most telling,
switch from hypotheticals to the members of the Electoral
College. For centuries now, as we’ll later show, almost all
have considered themselves bound to vote for their party’s
(and the state voters’) preference. See infra, at 13–17. Yet
there is no better description for what they do in the Elec-
toral College than “vote” by “ballot.” And all these years
later, everyone still calls them “electors”—and not wrongly,
because even though they vote without discretion, they do
indeed elect a President.
   The Electors and their amici object that the Framers us-
ing those words expected the Electors’ votes to reflect their
own judgments. See Brief for Petitioners 18–19; Brief for
Independence Institute as Amicus Curiae 11–15. Hamilton
praised the Constitution for entrusting the Presidency to
“men most capable of analyzing the qualities” needed for
the office, who would make their choices “under circum-
stances favorable to deliberation.” The Federalist No. 68,
p. 410 (C. Rossiter ed. 1961). So too, John Jay predicted
that the Electoral College would “be composed of the most
enlightened and respectable citizens,” whose choices would
reflect “discretion and discernment.” Id., No. 64, at 389.
   But even assuming other Framers shared that outlook, it
would not be enough. Whether by choice or accident, the
                  Cite as: 591 U. S. ____ (2020)           13

                      Opinion of the Court

Framers did not reduce their thoughts about electors’ dis-
cretion to the printed page. All that they put down about
the electors was what we have said: that the States would
appoint them, and that they would meet and cast ballots to
send to the Capitol. Those sparse instructions took no po-
sition on how independent from—or how faithful to—party
and popular preferences the electors’ votes should be. On
that score, the Constitution left much to the future. And
the future did not take long in coming. Almost immedi-
ately, presidential electors became trusty transmitters of
other people’s decisions.
                               B
   “Long settled and established practice” may have “great
weight in a proper interpretation of constitutional provi-
sions.” The Pocket Veto Case, 279 U. S. 655, 689 (1929). As
James Madison wrote, “a regular course of practice” can
“liquidate & settle the meaning of ” disputed or indetermi-
nate “terms & phrases.” Letter to S. Roane (Sept. 2, 1819),
in 8 Writings of James Madison 450 (G. Hunt ed. 1908); see
The Federalist No. 37, at 225. The Electors make an appeal
to that kind of practice in asserting their right to independ-
ence. But “our whole experience as a Nation” points in the
opposite direction. NLRB v. Noel Canning, 573 U. S. 513,
557 (2014) (internal quotation marks omitted). Electors
have only rarely exercised discretion in casting their ballots
for President. From the first, States sent them to the Elec-
toral College—as today Washington does—to vote for pre-
selected candidates, rather than to use their own judgment.
And electors (or at any rate, almost all of them) rapidly set-
tled into that non-discretionary role. See Ray, 343 U. S., at
228–229.
   Begin at the beginning—with the Nation’s first contested
election in 1796. Would-be electors declared themselves for
one or the other party’s presidential candidate. (Recall that
14                   CHIAFALO v. WASHINGTON

                          Opinion of the Court

in this election Adams led the Federalists against Jeffer-
son’s Republicans. See supra, at 3.) In some States, legis-
latures chose the electors; in others, ordinary voters did.
But in either case, the elector’s declaration of support for a
candidate—essentially a pledge—was what mattered. Or
said differently, the selectors of an elector knew just what
they were getting—not someone who would deliberate in
good Hamiltonian fashion, but someone who would vote for
their party’s candidate. “[T]he presidential electors,” one
historian writes, “were understood to be instruments for ex-
pressing the will of those who selected them, not independ-
ent agents authorized to exercise their own judgment.”
Whittington, Originalism, Constitutional Construction,
and the Problem of Faithless Electors, 59 Ariz. L. Rev. 903,
911 (2017). And when the time came to vote in the Electoral
College, all but one elector did what everyone expected,
faithfully representing their selectors’ choice of presidential
candidate.7
  The Twelfth Amendment embraced this new reality—
both acknowledging and facilitating the Electoral College’s
emergence as a mechanism not for deliberation but for
party-line voting. Remember that the Amendment grew
out of a pair of fiascos—the election of two then-bitter rivals
——————
   7 The reaction to even that single elector goes to prove the point that

the system was non-discretionary. In the 1796 election, Pennsylvania
held a statewide vote for electors under a winner-take-all rule (as all but
two States have today). The people voted narrowly for the slate of elec-
tors supporting Jefferson. But Federalist chicanery led to the Governor’s
inclusion of two Federalist electors in the State’s delegation to the Elec-
toral College. One of them, Samuel Miles, agreed to cast his vote for
Jefferson, in line with the winner-take-all expectation on which the race
had been run. If he thought other Federalists would forgive him for act-
ing with honor, he was wrong. An irate voter reacted: “[W]hen I voted
for the [Federalist] ticket, I voted for John Adams. . . . What! do I chuse
Samuel Miles to determine for me whether John Adams or Thomas Jef-
ferson is the fittest man for President of the United States? No—I chuse
him to act, not to think.” See Gazette of the United States, Dec. 15, 1796,
p. 3, col. 1 (emphasis in original).
                  Cite as: 591 U. S. ____ (2020)            15

                      Opinion of the Court

as President and Vice President, and the tie vote that threw
the next election into the House. See supra, at 3. Both had
occurred because the Constitution’s original voting proce-
dures gave electors two votes for President, rather than one
apiece for President and Vice President. Without the ca-
pacity to vote a party ticket for the two offices, the electors
had foundered, and could do so again. If the predominant
party’s electors used both their votes on their party’s two
candidates, they would create a tie (see 1800). If they in-
tentionally cast fewer votes for the intended vice president,
they risked the opposite party’s presidential candidate
sneaking into the second position (see 1796). By allowing
the electors to vote separately for the two offices, the
Twelfth Amendment made party-line voting safe. The
Amendment thus advanced, rather than resisted, the prac-
tice that had arisen in the Nation’s first elections. An elec-
tor would promise to legislators or citizens to vote for their
party’s presidential and vice presidential candidates—and
then follow through on that commitment. Or as the Court
wrote in Ray, the new procedure allowed an elector to “vote
the regular party ticket” and thereby “carry out the desires
of the people” who had sent him to the Electoral College.
Ray, 343 U. S., at 224, n. 11. No independent electors need
apply.
   Courts and commentators throughout the 19th century
recognized the electors as merely acting on other people’s
preferences. Justice Story wrote that “the electors are now
chosen wholly with reference to particular candidates,”
having either “silently” or “publicly pledge[d]” how they will
vote. 3 Commentaries on the Constitution of the United
States §1457, p. 321 (1833). “[N]othing is left to the elec-
tors,” he continued, “but to register [their] votes, which are
already pledged.” Id., at 321–322. Indeed, any “exercise of
an independent judgment would be treated[ ] as a political
usurpation, dishonourable to the individual, and a fraud
upon his constituents.” Id., at 322. Similarly, William
16                CHIAFALO v. WASHINGTON

                      Opinion of the Court

Rawle explained how the Electoral College functioned:
“[T]he electors do not assemble in their several states for a
free exercise of their own judgments, but for the purpose of
electing” the nominee of “the predominant political party
which has chosen those electors.” A View of the Constitu-
tion of the United States of America 57 (2d ed. 1829). Look-
ing back at the close of the century, this Court had no doubt
that Story’s and Rawle’s descriptions were right. The elec-
tors, the Court noted, were chosen “simply to register the
will of the appointing power in respect of a particular can-
didate.” McPherson, 146 U. S., at 36.
   State election laws evolved to reinforce that development,
ensuring that a State’s electors would vote the same way as
its citizens. As noted earlier, state legislatures early
dropped out of the picture; by the mid-1800s, ordinary vot-
ers chose electors. See supra, at 4. Except that increas-
ingly, they did not do so directly. States listed only presi-
dential candidates on the ballot, on the understanding that
electors would do no more than vote for the winner. Usu-
ally, the State could ensure that result by appointing elec-
tors chosen by the winner’s party. But to remove any doubt,
States began in the early 1900s to enact statutes requiring
electors to pledge that they would squelch any urge to break
ranks with voters. See supra, at 5. Washington’s law, pe-
nalizing a pledge’s breach, is only another in the same vein.
It reflects a tradition more than two centuries old. In that
practice, electors are not free agents; they are to vote for the
candidate whom the State’s voters have chosen.
   The history going the opposite way is one of anomalies
only. The Electors stress that since the founding, electors
have cast some 180 faithless votes for either President or
Vice President. See Brief for Petitioners 7. But that is 180
out of over 23,000. See Brief for Republican National Com-
mittee as Amicus Curiae 19. And more than a third of the
faithless votes come from 1872, when the Democratic
Party’s nominee (Horace Greeley) died just after Election
                      Cite as: 591 U. S. ____ (2020)                    17

                          Opinion of the Court

Day.8 Putting those aside, faithless votes represent just
one-half of one percent of the total. Still, the Electors coun-
ter, Congress has counted all those votes. See Brief for Pe-
titioners 46. But because faithless votes have never come
close to affecting an outcome, only one has ever been chal-
lenged. True enough, that one was counted. But the Elec-
tors cannot rest a claim of historical tradition on one
counted vote in over 200 years. And anyway, the State ap-
pointing that elector had no law requiring a pledge or oth-
erwise barring his use of discretion. Congress’s deference
to a state decision to tolerate a faithless vote is no ground
for rejecting a state decision to penalize one.
                                   III
  The Electors’ constitutional claim has neither text nor
history on its side. Article II and the Twelfth Amendment
give States broad power over electors, and give electors
themselves no rights. Early in our history, States decided
to tie electors to the presidential choices of others, whether
legislatures or citizens. Except that legislatures no longer
play a role, that practice has continued for more than 200
years. Among the devices States have long used to achieve
their object are pledge laws, designed to impress on electors
their role as agents of others. A State follows in the same
tradition if, like Washington, it chooses to sanction an elec-
tor for breaching his promise. Then too, the State instructs
——————
  8 The Electors contend that elector discretion is needed to deal with the

possibility that a future presidential candidate will die between Election
Day and the Electoral College vote. See Reply Brief 20–22. We do not
dismiss how much turmoil such an event could cause. In recognition of
that fact, some States have drafted their pledge laws to give electors vot-
ing discretion when their candidate has died. See, e.g., Cal. Elec. Code
Ann. §6906; Ind. Code §3–10–4–1.7. And we suspect that in such a case,
States without a specific provision would also release electors from their
pledge. Still, we note that because the situation is not before us, nothing
in this opinion should be taken to permit the States to bind electors to a
deceased candidate.
18               CHIAFALO v. WASHINGTON

                     Opinion of the Court

its electors that they have no ground for reversing the vote
of millions of its citizens. That direction accords with the
Constitution—as well as with the trust of a Nation that
here, We the People rule.
   The judgment of the Supreme Court of Washington is

                                                  Affirmed.
                 Cite as: 591 U. S. ____ (2020)            1

                    THOMAS
               THOMAS         , J., concurring
                      , J., concurring  in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19–465
                          _________________


    PETER B. CHIAFALO, LEVI JENNET GUERRA,
     AND ESTHER VIRGINIA JOHN, PETITIONERS
                 v. WASHINGTON
     ON WRIT OF CERTIORARI TO THE SUPREME COURT
                   OF WASHINGTON
                          [July 6, 2020]

  JUSTICE THOMAS, with whom JUSTICE GORSUCH joins as
to Part II, concurring in the judgment.
  The Court correctly determines that States have the
power to require Presidential electors to vote for the candi-
date chosen by the people of the State. I disagree, however,
with its attempt to base that power on Article II. In my
view, the Constitution is silent on States’ authority to bind
electors in voting. I would resolve this case by simply rec-
ognizing that “[a]ll powers that the Constitution neither
delegates to the Federal Government nor prohibits to the
States are controlled by the people of each State.” U. S.
Term Limits, Inc. v. Thornton, 514 U. S. 779, 848 (1995)
(THOMAS, J., dissenting).
                              I
                              A
  The Constitution does not address—expressly or by nec-
essary implication—whether States have the power to re-
quire that Presidential electors vote for the candidates cho-
sen by the people. Article II, §1, and the Twelfth
Amendment provide for the election of the President
through a body of electors. But neither speaks directly to a
State’s power over elector voting.
2                CHIAFALO v. WASHINGTON

               THOMAS, J., concurring in judgment

   The only provision in the Constitution that arguably ad-
dresses a State’s power over Presidential electors is Clause
2 of Article II, §1. That Clause provides, in relevant part,
that “[e]ach State shall appoint, in such Manner as the Leg-
islature thereof may direct, a Number of Electors.” As I
have previously explained, this language “imposes an af-
firmative obligation on the States” to establish the manner
for appointing electors. U. S. Term Limits, 514 U. S., at 864
(dissenting opinion). By using the term “shall,” “the Clause
expressly requires action by the States.” Id., at 862 (inter-
nal quotation marks omitted); see also Maine Community
Health Options v. United States, 590 U. S. ___, ___ (2020)
(slip op., at 12) (“The first sign that the statute imposed an
obligation is its mandatory language: ‘shall’ ”); Lexecon Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U. S. 26, 35
(1998) (recognizing that “ ‘shall’ [n]ormally creates an obli-
gation”). This obligation to provide the manner of appoint-
ing electors does not expressly delegate power to States; it
simply imposes an affirmative duty. See U. S. Term Limits,
supra, at 862–863 (THOMAS, J., dissenting).
                               B
   In a somewhat cursory analysis, the Court concludes that
the States’ duty to appoint electors “in such Manner as the
Legislature thereof may direct,” Art. II, §1, cl. 2, provides
an express grant of “power to appoint an elector.” Ante, at
9. As explained above, this interpretation erroneously con-
flates the imposition of a duty with the granting of a power.
But even setting that issue aside, I cannot agree with the
Court’s analysis. The Court appears to misinterpret Article
II, §1, by overreading its language as authorizing the broad
power to impose and enforce substantive conditions on ap-
pointment. The Court then misconstrues the State of
Washington’s law as enforcing a condition of appointment.
                  Cite as: 591 U. S. ____ (2020)              3

                THOMAS, J., concurring in judgment

                               1
  The Court’s conclusion that the text of Article II, §1, ex-
pressly grants States the power to impose substantive con-
ditions or qualifications on electors is highly questionable.
Its interpretation appears to strain the plain meaning of
the text, ignore historical evidence, and give the term “Man-
ner” different meanings in parallel provisions of Article I
and Article II.
  First, the Court’s attempt to root its analysis in Article II,
§1, seems to stretch the plain meaning of the Constitution’s
text. Article II, §1, provides that States shall appoint elec-
tors “in such Manner as the Legislature thereof may direct.”
At the time of the founding, the term “manner” referred to
a “[f]orm” or “method.” 1 S. Johnson, A Dictionary of the
English Language (6th ed. 1785); see also 1 J. Ash, The New
and Complete Dictionary of the English Language (2d ed.
1795). These definitions suggest that Article II requires
state legislatures merely to set the approach for selecting
Presidential electors, not to impose substantive limitations
on whom may become an elector. And determining the
“Manner” of appointment certainly does not include the
power to impose requirements as to how the electors vote
after they are appointed, which is what the Washington law
addresses. See infra, at 8–9.
  Historical evidence from the founding also suggests that
the “Manner” of appointment refers to the method for se-
lecting electors, rather than the substantive limitations
placed on the position. At the Convention, the Framers de-
bated whether Presidential electors should be selected by
the state legislatures or by other electors chosen by the vot-
ers of each State. Oliver Ellsworth and Luther Martin, for
example, thought the President should be chosen by elec-
tors selected by state legislatures. McPherson v. Blacker,
146 U. S. 1, 28 (1892). Alexander Hamilton, however, pre-
ferred a system in which the President would be chosen “by
electors chosen by electors chosen by the people.” Ibid. The
4                CHIAFALO v. WASHINGTON

               THOMAS, J., concurring in judgment

final language of Article II “seems to have reconciled [the]
contrariety of views by leaving it to the state legislatures”
to set the Manner of elector appointment. Ibid. In context,
it is clear that the Framers understood “Manner” in Article
II, §1, to refer to the mode of appointing electors—con-
sistent with the plain meaning of the term.
   This understanding of “Manner” was seemingly shared
by those at the ratifying conventions. For instance, at the
North Carolina ratifying convention, John Steele stated
that “[t]he power over the manner of elections [under Arti-
cle I, §4] does not include that of saying who shall vote.” 4
Debates on the Constitution 71 (J. Elliot ed. 1863) (empha-
sis added). Rather “the power over the manner only enables
[States] to determine how these electors shall elect.” Ibid.
(emphasis added and deleted). In short, the historical con-
text and contemporaneous use of the term “Manner” seem
to indicate that the Framers and the ratifying public both
understood the term in accordance with its plain meaning.
   Finally, the Court’s interpretation gives the same
term—“Manner”—different meanings in two parallel provi-
sions of the Constitution. Article I, §4, states that “[t]he
Times, Places and Manner of holding Elections for Senators
and Representatives, shall be prescribed in each State by
the Legislature thereof.” In U. S. Term Limits, the Court
concluded that the term “Manner” in Article I includes only
“a grant of authority to issue procedural regulations,” not
“the broad power to set qualifications.” 514 U. S., at 832–
833 (majority opinion); see also id., at 861–864 (THOMAS, J.,
dissenting). Yet, today, the Court appears to take the exact
opposite view. The Court interprets the term “Manner”
in Article II, §1, to include the power to impose conditions
or qualifications on the appointment of electors. Ante,
at 9–10.
   With respect, I demur. “When seeking to discern the
meaning of a word in the Constitution, there is no better
dictionary than the rest of the Constitution itself.” Arizona
                  Cite as: 591 U. S. ____ (2020)             5

               THOMAS, J., concurring in judgment

State Legislature v. Arizona Independent Redistricting
Comm’n, 576 U. S. 787, 829 (2015) (ROBERTS, C. J., dissent-
ing); cf. Scialabba v. Cuellar de Osorio, 573 U. S. 41, 60
(2014) (KAGAN, J., for the Court) (“ ‘[W]ords repeated in dif-
ferent parts of the same statute generally have the same
meaning’ ” (quoting Law v. Siegel, 571 U. S. 415, 422
(2014)). While terms may not always have the exact same
meaning throughout the Constitution, here we are inter-
preting the same word (“Manner”) in two provisions that
the Court has already stated impose “paralle[l]” duties—
setting the “ ‘Manner of holding Elections’ ” and setting the
“ ‘Manner’ ” of “ ‘appoint[ing] a Number of Electors.’ ” U. S.
Term Limits, 514 U. S., at 804–805 (majority opinion).
Nothing in the Constitution’s text or history indicates that
the Court should take the strongly disfavored step of con-
cluding that the term “Manner” has two different meanings
in these closely aligned provisions.
   All the Court can point to in support of its position is a
single sentence in Ray v. Blair, 343 U. S. 214 (1952), which
suggested that a State’s power to impose a requirement
that electors pledge to vote for their party’s nominee comes
from Article II, §1, id., at 227. But this statement is simply
made in passing in response to one of the parties’ argu-
ments. It is curiously bereft of reasoning or analysis of Ar-
ticle II. We generally look to the text to govern our analysis
rather than insouciantly follow stray, “incomplete” state-
ments in our prior opinions, see Thryv, Inc. v. Click-To-Call
Technologies, LP, 590 U. S. ___, ___ (2020) (slip op., at 13).
In my view, we should be guided by the text here.
                                 2
  Even accepting the Court’s broad interpretation of Clause
2 of Article II, §1, I cannot agree with its determination that
this Clause expressly authorizes the Washington law at is-
sue here. In an attempt to tie Washington’s law to the
State’s “power to appoint an elector,” see ante, at 9, the
6                    CHIAFALO v. WASHINGTON

                  THOMAS, J., concurring in judgment

Court construes Wash. Rev. Code §29A.56.340 (2016) as
“enforc[ing] a pledge.” See ante, at 10; see also ante, at 1–
2, 7–9, 17. But §29A.56.340 did not involve the enforcement
of a pledge or relate to the appointment process at all.1 It
simply regulated electors’ votes, unconnected to the ap-
pointment process.
   To understand the Court’s error, a brief summary of its
theory is necessary. According to the Court, Article II, §1,
grants States “the power to appoint” Presidential electors
“in such Manner as the Legislature thereof may direct.”
Ante, at 9. That “power to appoint an elector,” the Court
states, “includes power to condition his appointment.” Ibid.
The power to condition appointment in turn allows the
State to insist that an “elector pledge to cast his Electoral
College ballot for his party’s presidential nominee.” Ante,
at 9–10. And finally, “the State’s appointment power . . .
enables the enforcement of a pledge.” Ante, at 10. The
Court’s theory is entirely premised on the State exercising
a power to appoint.
   Assuming the Court has correctly interpreted Article II,
§1, there are certain circumstances in which this theory
could stand. Some States expressly require electors to
pledge to vote for a party nominee as a condition of appoint-
ment and then impose a penalty if electors violate that
pledge. For example, under Oklahoma law, “[e]very party
nominee for Presidential Elector shall subscribe to an oath,
stating that said nominee, if elected, will cast a ballot for
the persons nominated for the offices of President and Vice
President by the nominee’s party.” Okla. Stat., Tit. 26, §10–
102 (2019). Oklahoma then penalizes the violation of that
oath: “Any Presidential Elector who violates his oath as a
Presidential Elector shall be guilty of a misdemeanor and,

——————
  1 In 2019, Washington revised its laws addressing Presidential elec-

tors, eliminating the provision imposing a civil penalty on faithless elec-
tors. See 2019 Wash. Sess. Laws pp. 755–758.
                    Cite as: 591 U. S. ____ (2020)                   7

                 THOMAS, J., concurring in judgment

upon conviction thereof, shall be punished by a fine of not
more than One Thousand Dollars ($1,000.00).” §10–109
(emphasis added). Other States have similar laws, first re-
quiring a pledge as a condition of appointment and then pe-
nalizing the violation of that pledge. See, e.g., Ind. Code §3–
10–4–1.7(a) (2019) (imposing pledge requirement); §3–10–
4–9(d) (stating that “[a] presidential elector who . . . pre-
sents a ballot marked in violation of the presidential elec-
tor’s pledge executed under section 1.7 . . . of this chapter,
vacates the office of presidential elector” (emphasis added));
Minn. Stat. §208.43 (2020 Cum. Supp.) (imposing pledge re-
quirement); §208.46(c) (stating that “[a]n elector who . . .
presents a ballot marked in violation of the elector’s pledge
executed under section 208.43 . . . vacates the office of elec-
tor” (emphasis added)).2
   But not all States attempt to bind electors’ votes through
the appointment process. Some States simply impose a le-
gal duty that has no connection to elector appointment. See
ante, at 5. For example, New Mexico imposes a legal duty
on its electors: “All presidential electors shall cast their bal-
lots in the electoral college for the candidates of the political
party which nominated them as presidential electors.”
N. M. Stat. Ann. §1–15–9(A) (Supp. 2011). And “[a]ny pres-
idential elector who casts his ballot in violation of [this
duty] is guilty of a fourth degree felony.” §1–15–9(B). Cal-
ifornia has a similar system. It first imposes a legal duty
on electors to vote for the nominated candidates of the po-
litical party they represent if those candidates are alive.
Cal. Elec. Code Ann. §6906 (West 2019). It then imposes a
punishment on “[e]very person charged with the perfor-
mance of any duty under any law of this state relating to
elections,        who         willfully       neglects         or

——————
  2 See also Mont. Code Ann. §§13–25–304, 13–25–307(4) (2019); Neb.

Rev. Stat. §§32–713(2), 32–714(4) (2016); Wash. Rev. Code §§29A.56.084,
29A.56.090(3) (2019).
8                    CHIAFALO v. WASHINGTON

                  THOMAS, J., concurring in judgment

refuses to perform it.” §18002.3 These laws penalize elec-
tors for their faithless votes. But they do not attempt to
regulate the votes of electors through the appointment pro-
cess. In fact, these laws have nothing to do with elector ap-
pointment.
  The Court recognizes the distinction between these two
types of laws, i.e., laws enforcing appointment conditions
and laws that regulate electors outside of the appointment
process. See ante, at 5 (recognizing that some States
“merely impose [a] duty by law”). But it claims this is
merely a “small semantic differenc[e].” Ante, at 10, n. 6.
Far from being semantic, the difference between the power
to impose a “condition of appointment” and the power to im-
pose restrictions on electors that have nothing to do with
appointment is fundamental to the Court’s textual argu-
ment. The Court’s entire analysis is premised on States’
purported Article II “power to appoint an elector” and “to
condition his appointment.” Ante, at 9. The Court does not,
and cannot, claim that the text of Article II provides States
power over anything other than the appointment of electors.
See ante, at 9–10.
  Here, the challenged Washington law did not enforce any
appointment condition. It provided that “[a]ny elector who
votes for a person or persons not nominated by the party of
which he or she is an elector is subject to a civil penalty of
up to one thousand dollars.” Wash. Rev. Code §29A.56.340
(2016). Unlike the laws of Oklahoma, Indiana, Minnesota
and the other States discussed above, a violation of
§29A.56.340 was not predicated on violating a pledge or any
——————
  3 Michigan likewise does not regulate electors through the appoint-

ment process. Under Michigan law, the failure of an already appointed
elector to resign “signifies” that the elector “consent[s] to serve and to
cast his vote for the candidates for president and vice-president appear-
ing on the Michigan ballot of the political party which nominated him.”
Mich. Comp. Laws §168.47 (2008). Attempting to cast a vote for another
candidate “constitutes a resignation from the office of elector.” Ibid.
                  Cite as: 591 U. S. ____ (2020)            9

               THOMAS, J., concurring in judgment

other condition of appointment. In fact, it did not even men-
tion a pledge, which was set forth in a separate, unrefer-
enced provision. See §29A.56.320. Thus, §29A.56.340 had
no connection to the appointment process and could be en-
forced independent of the existence of any pledge require-
ment. While the Court’s description of §29A.56.340 as a law
enforcing a condition of appointment may be helpful for the
Court’s claim that Washington’s law was rooted in Article
II, §1’s “power to appoint,” it is simply not accurate. Thus,
even accepting the Court’s strained reading of Article II,
§1’s text, I cannot agree with the Court’s effort to reconcile
Washington’s law with its desired theory.
   In short, the Constitution does not speak to States’ power
to require Presidential electors to vote for the candidates
chosen by the people. The Court’s attempt to ground such
a power in Article II’s text falls short. Rather than contort
the language of both Article II and the state statute, I would
acknowledge that the Constitution simply says nothing
about the States’ power in this regard.
                             II
  When the Constitution is silent, authority resides with
the States or the people. This allocation of power is both
embodied in the structure of our Constitution and expressly
required by the Tenth Amendment. The application of this
fundamental principle should guide our decision here.
                             A
  “The ultimate source of the Constitution’s authority is the
consent of the people of each individual State.” U. S. Term
Limits, 514 U. S., at 846 (THOMAS, J., dissenting). When
the States ratified the Federal Constitution, the people of
each State acquiesced in the transfer of limited power to the
Federal Government. They ceded only those powers
granted to the Federal Government by the Constitution.
10               CHIAFALO v. WASHINGTON

               THOMAS, J., concurring in judgment

“The Federal Government and the States thus face differ-
ent default rules: Where the Constitution is silent about the
exercise of a particular power[,] the Federal Government
lacks that power and the States enjoy it.” Id., at 848; see
also United States v. Comstock, 560 U. S. 126, 159 (2010)
(THOMAS, J., dissenting).
   This allocation of power is apparent in the structure of
our Constitution. The Federal Government “is acknowl-
edged by all to be one of enumerated powers.” McCulloch
v. Maryland, 4 Wheat. 316, 405 (1819). “[T]he powers del-
egated by the . . . Constitution to the federal government
are few and defined,” while those that belong to the States
“remain . . . numerous and indefinite.” The Federalist No.
45, p. 292 (C. Rossiter ed. 1961) (J. Madison). Article I, for
example, enumerates various legislative powers in §8, but
it specifically limits Congress’ authority to the “legislative
Powers herein granted,” §1. States face no such constraint
because the Constitution does not delineate the powers of
the States. Article I, §10, contains a brief list of powers
removed from the States, but States are otherwise “free to
exercise all powers that the Constitution does not
withhold from them.” Comstock, supra, at 159 (THOMAS, J.,
dissenting).
   This structural principle is explicitly enshrined in the
Tenth Amendment. That Amendment states that “[t]he
powers not delegated to the United States by the Constitu-
tion, nor prohibited by it to the States, are reserved to the
States respectively, or to the people.” As Justice Story ex-
plained, “[t]his amendment is a mere affirmation of what,
upon any just reasoning, is a necessary rule of interpreting
the constitution. Being an instrument of limited and enu-
merated powers, it follows irresistibly, that what is not con-
ferred, is withheld, and belongs to the state authorities.” 3
J. Story, Commentaries on the Constitution of the United
States §1900, p. 752 (1833); see also Alden v. Maine, 527
U. S. 706, 714 (1999); New York v. United States, 505 U. S.
                  Cite as: 591 U. S. ____ (2020)           11

               THOMAS, J., concurring in judgment

144, 156 (1992). In other words, the Tenth Amendment
“states but a truism that all is retained which has not been
surrendered,” United States v. Darby, 312 U. S. 100, 124
(1941), “mak[ing] clear that powers reside at the state level
except where the Constitution removes them from that
level,” U. S. Term Limits, supra, at 848 (THOMAS, J., dis-
senting); see also Garcia v. San Antonio Metropolitan
Transit Authority, 469 U. S. 528, 549 (1985).
   Thus, “[w]here the Constitution is silent about the exer-
cise of a particular power[,] that is, where the Constitution
does not speak either expressly or by necessary implica-
tion,” the power is “either delegated to the state govern-
ment or retained by the people.” U. S. Term Limits, supra,
at 847–848 (THOMAS, J., dissenting); cf. Martin v. Hunter’s
Lessee, 1 Wheat. 304, 326 (1816) (stating that the Federal
Government’s powers under the Constitution must be “ex-
pressly given, or given by necessary implication”).
                               B
   This fundamental allocation of power applies in the con-
text of the electoral college. Article II, §1, and the Twelfth
Amendment address the election of the President through
a body of electors. These sections of the Constitution pro-
vide the Federal Government with limited powers concern-
ing the election, set various requirements for the electors,
and impose an affirmative obligation on States to appoint
electors. Art. II, §1; Amdt. 12. Each of these directives is
consistent with the general structure of the Constitution
and the principle of reserved powers. See supra, at 9–10;
U. S. Term Limits, supra, at 863 (THOMAS, J., dissenting).
Put simply, nothing in the text or structure of Article II and
the Twelfth Amendment contradicts the fundamental dis-
tribution of power preserved by the Tenth Amendment.
   Of course, the powers reserved to the States concerning
Presidential electors cannot “be exercised in such a way as
to violate express constitutional commands.” Williams v.
12               CHIAFALO v. WASHINGTON

               THOMAS, J., concurring in judgment

Rhodes, 393 U. S. 23, 29 (1968). That is, powers related to
electors reside with States to the extent that the Constitu-
tion does not remove or restrict that power. Thus, to inval-
idate a state law, there must be “something in the Federal
Constitution that deprives the [States of] the power to enact
such [a] measur[e].” U. S. Term Limits, 514 U. S., at 850
(THOMAS, J., dissenting).
   As the Court recognizes, nothing in the Constitution pre-
vents States from requiring Presidential electors to vote for
the candidate chosen by the people. Petitioners ask us to
infer a constitutional right to elector independence by inter-
preting the terms “appoint,” “Electors,” “vote,” and “by Bal-
lot” to align with the Framers’ expectations of discretion in
elector voting. But the Framers’ expectations aid our inter-
pretive inquiry only to the extent that they provide evidence
of the original public meaning of the Constitution. They
cannot be used to change that meaning. As the Court ex-
plains, the plain meaning of the terms relied on by petition-
ers do not appear to “connote independent choice.” Ante, at
11. Thus, “the original expectation[s]” of the Framers as to
elector discretion provide “no reason for holding that the
power confided to the States by the Constitution has ceased
to exist.” McPherson, 146 U. S., at 36; see also ante, at 12–
13.
                        *      *    *
   “The people of the States, from whom all governmental
powers stem, have specified that all powers not prohibited
to the States by the Federal Constitution are reserved ‘to
the States respectively, or to the people.’ ” U. S. Term Lim-
its, supra, at 852 (THOMAS, J., dissenting). Because I would
decide this case based on that fundamental principle, I con-
cur only in the judgment.